PER CURIAM.
In this proceeding, petitioners have questioned only one aspect of the commission’s proceeding and that is the disposition of a motion to dismiss. Petitioners have failed to show that the commission abused its discretion, or that the order of the commission is contrary to some essential requirement of law. Since no error has been shown, the petition for writ of certiorari is denied.
ADKINS, BOYD, OVERTON and SUNDBÉRG, JJ., and VANN, Associate Justice, concur.
ENGLAND, C. J., concurs in result only.
ALDERMAN, J., dissents.